AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                             JUDGMENT IN A CRIMINAL CASE
                                V.                                         (For Offenses Committed On or After November I, 1987)


                      Margarito Lopez-Garcia                               Case Number: 19-cr-05279-WVG

                                                                          Nora K. Hirozawa
                                                                          Defendant's Att.,.or...
                                                                                              _n
                                                                                              ye___.,.. __ ·-·-· , ·-· """""'"""'"-�


REGISTRATION NO. 67410308                                                                         .FILED
                                                                                                 ----· -·----�
THE DEFENDANT:                                                                                         JAN 18 2020
 IZI pleaded guilty to count(s) 1 of Superseding Information
 □    was found guilty to count(s)
      after a plea.of not guilty.                                            BY                      DEPUTV
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the followin offense(s):

Title & Section                    Nature of Offense                                                         Count Number(s)
8:1325                             Improper Entry by an Alien (Misdemeanor)                                  ls

  D The defendant has been found not guilty on count(s) -----------�-------
  IZI Count(s) 1 of underlying Information is              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  90 Days


  IZI Assessment: $10 WAIVED          IZl Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 □ Court recommends defendant be deported/removed with relative,._____ charged in case __.
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material ch3.fl:ge in the defendant's economic circumstances.




                                                                                          s=-
                                                                         January 14, 2019
                                                                         Date of Imposition of Sentence


                                                                         (JJ
                                                                         lillNORABLE WILLIAM V. GALLO
                                                                         UNITED STATES MAGISTRATE JUDGE



                                                                                                                   19-CR-5279-WVG
